department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc tege eoeg et1 genin-155181-05 office_of_chief_counsel number info release date uil ----------------------- -------------- ---------------------------------- dear ------------- this letter responds to your request for information dated date you requested a letter_ruling regarding whether the services you perform as a notary public are subject_to self-employment_tax however after reviewing your letter your question is most appropriately addressed by simply providing you some general information about the applicable tax laws a letter_ruling is a written_determination issued to a taxpayer in response to a written inquiry about the tax effects of the taxpayer’s acts or transactions prior to the filing of a tax_return revproc_2005_1 sec_2 2005_1_irb_6 date a letter_ruling will interpret and apply the tax law to the taxpayer’s specific set of facts the user_fee is dollar_figure for a letter_ruling request postmarked after date provided that the request involves a personal tax issue from a person with an annual gross_income of less than dollar_figure revproc_2005_1 appendix a generally fees received for services as a notary public are not subject_to self- employment_tax self-employment_tax is imposed on net_earnings from self- employment for an individual to have net_earnings_from_self-employment they must carry on a trade_or_business either as a n individual or a member of a partnership sec_1_1402_c_-1 the performance of functions of a public_office including work as a notary public is not a trade_or_business sec_1_1402_c_-2 thus fees for services rendered as a notary public do not constitute net_earnings from self- employment and are not subject_to self-employment taxes as you noted in your letter publication self-employment_tax states that fees received for services as a notary public are not subject_to self-employment_tax however the fees are ordinary_income to the taxpayer as stated in publication taxable and nontaxable income therefore these fees are generally reported as income on schedule c or schedule c-ez form_1040 please note that non-notary public services performed may be subject_to employment_taxes if they are performed by an employee during the course of her employment if genin-155181-05 you wish to have a written_determination of your employment status you or your employer must file form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 if you would like to request a letter_ruling on your tax issue you must meet the procedural requirements for a letter_ruling request see generally revproc_2005_1 available at http www irs gov if you have any additional questions please contact our office at -------------------- sincerely janine cook branch chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities
